On Rehearing.
SOMERVILLE, J.
A spirited criticism is made of the reasoning and the conclusion of the court as stated in the foregoing opinion. It is insisted: (1) That we have unwarrantedly read into the statute the word “first” in order to qualify the word “direct”; (2) that we have strictly construed a penal statute which ought to be construed liberally; (3) that we have violated the plain meaning and effect of two previous decisions of this court, viz., Ex parte Jones, 83 Ala. 587, 3 South. *252811, and First National Bank v. Chevey, 120 Ala. 117, 23 South. 733.
In view of the practical importance of the question adjudicated, we deem it worth while to notice these arguments.
1. When the act of 1807 was changed by the Code of 1852, and- the construction of the latter was first before this court, the same argument was vigorously urged against giving it a mandatory meaning, to which the court replied by Goldthwaite, J.: “The act speaks as clearly as language can speak, and declares that the suit must be dismissed if that is not done (i. e., the lodgment of the costs with the clerk) ; and when the Legislature have said that this shall be done before suit upon what principle is it that courts Avould be authorized to say that it might be done after the commencement of the action? Such a course Avould savor more of legislation than of judicial interpretation. It is better, in all such cases, to stand upon the plain Avords of the statute.” —A. & T. River R. Co., v. Harris, 25 Ala. 232, 235.
It is, indeed, an elementary rule that penal statutes should be strictly construed unless they exhibit a specific or general intent to the contrary. But, in the long process, of legislative evolution and change, our statutes on this subject have long since passed the state Avhen that rule, or the reasoning upon which it rests, can be accorded any controlling force. The only question here is: Hoav far did the Legislature intend to abrogate the mandatory meaning of the statute of 1852? Did it intend a complete or only a partial reversion of the discarded and inefficient rule in force prior to 1852?
2. We think it was plainly intended by the present statute only to qualify the previous requirement of contemporaneously filing the security, and, while still preserving the authority of the trial court to dismiss the *253action peremptorily for failure to dn so, to permit the court in its discretion to fix a period of grace within which the plaintiff must act; the length of the period being also left to the sound discretion of the court.- The language is that the suit “must be dismissed on motion if security for the costs be not given * * * within such time thereafter as the court may direct.”
It is obvious that the ruling complained of does not require that the statute be read “within such time thereafter as the court may first direct,” nor have we given it any such meaning. On the other hand, we are not authorized, as insisted upon by counsel, to make the statute read “within such time or times as the court may direct”; for “time” as here used, means no more nor less than period. Indeed, if it Avere an open question, it might Avell be doubted whether it Avas ever intended to vest in the trial court the power of continued and indefinite extension of such period of time as its original order prescribed. As to this, however, we are bound to adhere to the ruling in Ex parte Jones, supra, which it must be presumed, has been sanctioned by later re-enactments of the statute.
3. The case of Bank v. Cheney, 120 Ala. 117, 23 South. 733, is relied upon as authority for the contention that all questions relating to the enforcement of the statute are left to the discretion of the trial court. We have critically re-examined the opinion in that case, and are fully convinced of the correctness of our views Avit-h respect to it as already expressed. Indeed, Chief Justice Brickell there pointedly affirms that mandamus lies against the trial judge to compel the dismissal of the suit, for he says: “While the error in refusing a dismissal for want of security for costs may be available on error for the reversal of a judgment, obviously an appeal is not an adequate remedy. The citizen is compelled *254into litigation with a non-resident, pending the further continuance of the suit, and the appeal, without indemnity against the cost, the evil the statute intends to avoid. Hence it has been the uniform course of decision that mandamus is an appropriate remedy to compel the dismissal of the suit.”
The writ was denied in that case only because the defendant had not filed any preliminary motion to require security, and hence was not. yet entitled to a peremptory dismissal.
Even the most biased mind must concede that the declared right of a defendant by mandamus .to compel the ■trial 'court to dismiss the suit is wholly incompatible with the theory of a judicial discretion residing in that court. If, then, the defendant may resort to mandamus to vindicate his right, it is pertinent to inquire what right he has. If the trial court may prescribe the time within which the security must he given., and also after that time has completely elapsed prescribe a new period, and so on indefinitely at his uncontrolled discretion, it is quite certain that the defendant remains with no right at all, for there is no stage at which be may successfully coerce the action of the trial court. If the time fixed by the original order has expired without response from the plaintiff, how long must the defendant delay the assertion of his right to the writ of mandamus? Clearly, if he has any right at all, it is complete when the plaintiff has failed to act within the time allowed him by the order. If not, each application for mandatory relief, whenever he may have the temerity to seek it, will be effectually met by the answer of the trial judge that he has on that very day made an order fixing a new period of time; and it would of necessity result that the petition would be dismissed.
*255“Must” is a strong word, and when used in statutes it must always be regarded as mandatory, unless from context or subject-matter a merely permissive meaning seems clearly and certainly to have been intended.
The ruling in Ex parte Jones, supra, left but little life in the mandatory feature of the statute, and we are unwilling to now sanction its complete devisceration. In that case it was said: “The time within which the security is to be given is here made to rest within the sound discretion of the presiding judge. His once fixing the time did not exhaust the exercise of this discretion. He had the same right to extend it, as he did to fix it in the first instance.” And the right to extend the time was plainly based upon the fact that the extension Avas made within the period first prescribed, and Avhile the power Avas still alive.
It is now insisted that this language supports the respondent’s contention and refutes our conclusion to the contrary. This argument is founded on a misapprehension of the meaning of the language quoted. To extend is to draAV out, to prolong, to continue; and, ex vi termini, it can only refer to something already in existence. It is therefore idle to speak of extending a given period of time which has already completely expired. If a neAV period is then designated, it is not an extension of the old period, but the creation of an entirely new one. — State v. Scott, 113 Mo. 559, 20 S. W. 1077; W. C. R. Co. v. Comstock, 71 Wis. 88, 36 N. W. 843; 844; Clement’s Ex’rs. v. Dickey, 5 Fed. Cas. 1025, 1027. And this court is fully committed to this view.
A statute of this state formerly gave to circuit judges the poAver in term time to “fix the time in which the bill of exceptions shall be signed,” and further provided that “the judge, in vacation, may for good cause shown extend the time fixed in term time.”- — Sess. Acts 1886, *256p. 126; section 2762, Code of 1886. Here was an express power to extend the time originally fixed. This express power to extend can surely not be deemed less comprehensive and efficient than the implied power to extend ingrafted on the statute under consideration by judicial decision; and under the former it has been uniformly held that an attempted extension of the time prescribed, after the expiration of the last day thereof, was without authority — the power to extend having then become functus officio. — Bass Furnace Co. v. Glasscock, 86 Ala. 244, 6 South. 430, and numerous other cases.
No reason has been given, and we think none can be given, why the same rule of construction should not be applied to both statutes; and certainly distinctions without differences are not creditable to the law.
Application overruled.
Simpson, Anderson,..McClellan, and Mayfield, JJ., concur. Sayre, J., dissents.